Order entered April 11, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00653-CR
                                       No. 05-13-00655-CR

                         JESUS ANTONIO DESANTIAGO, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the 401st Judicial District Court
                                   Collin County, Texas
                   Trial Court Cause Nos. 401-83076-2011, 401-80377-2011

                                             ORDER
         On March 7, 2014, we ordered appellant to file his brief by March 31, 2014. To date, the

brief has not been filed, nor has counsel communicated with the Court regarding the status of the

brief.

         Accordingly, the Court ORDERS appellant to file his brief by APRIL 21, 2014. No

further extensions will be granted. If appellant’s brief is not filed by the date specified, the Court

will order Samuel Rosenstein removed as appellant’s appointed attorney of record and will order

the trial court to appoint new counsel to represent appellant in these appeals.
           We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Mark Rusch, Presiding Judge, 401st Judicial District Court, and to counsel for all

parties.


                                                     /s/    DAVID EVANS
                                                            JUSTICE